Citation Nr: 1626877	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  15-10 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a digestive disorder to include Crohn's disease and ulcerative colitis.

2.  Entitlement to a disability rating in excess of 30 percent for anemia.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2009 to November 2013.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island as well as a September 2015 rating decision of the RO in San Diego, California.

In her April 2016 motion to advance the case on the docket, the Veteran indicated that she was experiencing financial hardship due to the cost of prescription medication that she received from a private treatment facility for her service-connected digestive disorder.  The Veteran may be entitled to health care, including medication, from the Veteran's Health Administration, and she should contact her local VA medical facility to address her eligibility for prescription medication.
 
The issues of service connection for kidney stones and resection of the intestine to include an appendectomy have been raised by the record.  The Veteran underwent an appendectomy in March 2015, and her treatment records indicate that she has experienced kidney stones.  The Veteran alleged in her VA Form 9 that her appendectomy and kidney stones were due to her ulcerated colitis, but such a claim has not been adjudicated by the AOJ (Agency of Original Jurisdiction).  Nevertheless, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  Additionally, in a claim received on June 24, 2016, the Veteran requested an increased rating for a left knee disability and to reopen a previously denied claim for a back strain.  These issues are also referred.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's digestive disorder has not been shown to cause malnutrition.

2.  From May 1, 2014 to June 21, 2014, the Veteran's anemia manifested in a hemoglobin measurement of 7 gm/ml or less and she was tachycardic.

3.  Prior to May 1, 2014 and after June 21, 2014, the Veteran's anemia did not manifest in a hemoglobin measurement of 7 gm/ml or less with findings of dyspnea on mild exertion, cardiomegaly, tachycardia, or syncope; and her anemia did not result in congestive heart failure, during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for a digestive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114 Diagnostic Code 7323 (2015).

2.  The criteria for a disability rating of 70 percent for anemia from May 1, 2014 to June 21, 2014 have been met, but the criteria for a disability rating in excess of 30 percent prior to May 1, 2014 and from June 21, 2014 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.117, Diagnostic Code 7700 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board notes that the record contains a complaint by the Veteran that she was not properly notified of a VA examination.  As a result the VA examination was rescheduled, the Veteran attended the examination, and a report of the examination is of record.  Therefore, any prejudice the Veteran may have incurred has been cured.  In all other respects, required notice was provided this case, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore. appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  The Board notes, in the Veteran's VA Form 9, she identified multiple treatment records that had not been associated with the claims file.  Subsequently, the records were associated with the claims file, and, therefore, the Veteran's treatment records have been adequately developed.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she withdrew her hearing request in October 2015.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Digestive Disorder and Anemia

The Veteran contends that she is entitled to increased ratings for anemia as well as a digestive disorder to include ulcerative colitis and Crohn's disease.  The Veteran was diagnosed with both anemia and a digestive disorder in-service, and the Veteran filed for service connection for both conditions in April 2013.  In December 2013, the RO granted service connection for both conditions and assigned a disability rating of 30 percent for a digestive disorder and a non-compensable disability rating for anemia.  Both disability ratings were effective November 11, 2013; the day immediately after separation from service.  The Veteran appealed.  In September 2015, the RO assigned a disability rating of 30 percent for anemia effective the day after separation from service.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's digestive disorder is evaluated pursuant to Diagnostic code 7323.  Under Diagnostic Code 7323, the Veteran is entitled to a disability rating of 30 percent when her disorder is moderately severe with frequent exacerbations, and she is entitled to a disability rating of 60 percent when her disorder is severe with numerous attacks a year, malnutrition, and her health is only fair during remissions.  The Veteran is entitled to a total disability rating when her disorder is pronounced; resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.

Anemia is evaluated pursuant to Diagnostic Code 7700.  Under Diagnostic Code 7700, a disability rating of 30 percent is assigned when hemoglobin is 8gm/100ml or less with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, and a disability rating of 70 percent is assigned when hemoglobin is 7gm/100ml or less with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  A total disability rating is assigned when hemoglobin is 5gm/ml or less with findings such as high output congestive heart failure or dyspnea at rest.  38 C.F.R. § 4.117, Diagnostic Code 7700.

The Veteran was diagnosed with a digestive disorder and anemia in-service, and she was medically discharged due to these disabilities.  The Veteran's digestive disorder was originally diagnosed as ulcerative colitis, but that diagnosis was later changed to Crohn's disease.

Treatment records indicate that the Veteran's hemoglobin measurements were as follows in gm/100ml: 8.4, 8.9 and 10.1 in January 2014, 8.6 in April 2014, 7.0 in May 2014, 6.7, 7.7, 7.9, 8.1, 9.4, and 9.7 in June 2014, 10.1 in July 2014, 8.3 in August 2014, 6.6 in September 2014, 10.8, 11, and 12.7 in April 2015, 10.8 in May 2015, and 9.7, 10, 10.2, 10.6 in June 2015.

The Veteran was admitted to a military hospital with severe colitis in January 2014.  The Veteran was treated with an infusion of prescription medication and given one month of medication.  The Veteran also underwent a colonoscopy in January 2014.  The colonoscopy revealed patchy colitis with deep ulcerations.

The Veteran returned to the military hospital in May 2014.  At the time the Veteran reported fatigue, headaches, and five to six loose bloody bowel movements daily.  The Veteran denied having chest pain or shortness of breath.

In the June 2014 notice of disagreement (NOD), the Veteran indicated that she had been hospitalized four times since the previous January, and that she had received two blood transfusions over the same time period.  The Veteran reported that she was constantly in the restroom due to diarrhea, blood in her stool, and vomiting.

The Veteran sought treatment at a private emergency room in June 2014.  The Veteran reported experiencing midepigastric pain as well as vomiting and pain in her chest after vomiting.  The Veteran denied lightheadedness, syncope, and shortness of breath.  The Veteran's heart was tachycardic, regular rhythm without murmur.  The Veteran was discharged that night.

The Veteran sought treatment at a military hospital in August 2014.  The Veteran reported that she was having two to three solid bowel movements daily without blood, but she also indicated that she still gets occasional abdominal cramping.  The Veteran also noted some occasional lightheadedness and headaches.  The Veteran denied dyspnea and chest pain or discomfort.  The Veteran heart rate and rhythm were normal, and her respiration rhythm and depth was also normal.

The Veteran underwent a colonoscopy at a military hospital in September 2014 which revealed patch segmented colitis with ulcerations and bleeding.  The Veteran's heart rate and rhythm were normal.  The Veteran denied chest pain or discomfort.  The Veteran's respiration rhythm and depth was normal.

In October 2014, the Veteran sought treatment at a private emergency room for shortness of breath.  The Veteran denied chest pain at the time.  The attending physician noted that the Veteran had a regular heart rate and rhythm with no murmurs, gallops, or rubs.  An electrocardiogram (EKG) indicated that the Veteran had normal sinus rhythm.  The attending physician was unable to determine the etiology of her shortness of breath, but it resolved before she was discharged from the emergency room that night.

The Veteran underwent a VA examination in October 2014.  The Veteran reported that she experienced lower abdomen cramps and liquid bloody diarrhea five to six times per day.  The examiner noted that the Veteran experienced occasional episodes of bowel disturbance with abdominal distress, and that she experienced one episode of exacerbations or attacks of the intestinal condition in the previous twelve months (since October 2013).  The examiner did not indicate that the Veteran was experiencing weight loss or malnutrition due to her intestinal condition.  The examiner referenced the results of a blood test in October 2014 that indicated that the Veteran's hemoglobin was 8.8 gm/100ml.  The examiner noted that the Veteran's anemia was severe and that it caused weakness, easy fatigability, and light-headeness.  The examiner determined that the Veteran's intestinal condition impacted her ability to work, because the Veteran must always be close to the bath room and flare-ups of her ulcerative colitis interferes with work.

The Veteran received a blood transfusion in February 2015.

The Veteran underwent an appendectomy in March 2015.

The Veteran submitted a VA Form 9 in March 2015.  The Veteran indicated that that she experiences nausea and vomiting, is limited in her ability to secure and maintain employment due to her digestive disorders, and has had to be hospitalized multiple times.

The Veteran was hospitalized in April 2015 for rectal bleeding due to her digestive disorder.  The Veteran was given a blood transfusion.  Her heart rate was tachycardic when she was admitted, but, subsequently, physicians noted regular rhythm and rate.  The Veteran did not have exertional chest pain, but she did have some shortness of breath.  The Veteran had some weight loss, but she was also characterized as well nourished.

The Veteran was hospitalized for a bowel obstruction in April 2015.  After the removal of the obstruction, the Veteran was discharged against medical advice.
The Veteran also sought emergency room treatment on multiple occasions in April 2015.  The Veteran reported midepigastric pain with nausea and vomiting.  The Veteran's heart rate was tachycardic.  Each time, the Veteran visited the emergency room she was discharged that night.

Private treatment record indicates that the Veteran was hospitalized from April 30, 2015 to May 7, 2015 for an exacerbation of her digestive disorder.  The Veteran had no exertional chest pain, but that she did have nausea and vomiting and some shortness of breath.  The private physician indicated that the Veteran had some weight loss, but the physician also characterized her as well nourished.  The Veteran's had regular heart rate and rhythm.

The Veteran was hospitalized again in June 2015.  The Veteran denied any chest pain, but did report experiencing some shortness of breath.  A private physician noted some weight loss, but the physician also characterized the Veteran as well-nourished.  The Veteran also had regular rhythm and rate.

The Veteran underwent a VA psychiatric examination in February 2015.  The Veteran stated that she had worked at K-mart for approximately two months, but reported being unable to continue working due to her digestive disorder.

The Veteran is not entitled to a disability rating in excess of 30 percent for her digestive disorder.  The Board notes that medical records indicate that the Veteran has been hospitalized or visited the emergency room multiple times during the period on appeal.  The Board also notes that the Veteran's reports that she routinely has to be near a bathroom due to frequent vomiting and bloody diarrhea.  Nevertheless, the weight of the evidence indicates that the Veteran's digestive disorder has not caused her to experience malnutrition.  The Board notes that treatment records indicate that the Veteran has experienced some weight loss.  Nevertheless, military physicians, private physicians, and a VA examiner have consistently characterized the Veteran as well-nourished.  Accordingly - although the Board finds the Veteran's reports of her symptoms credible and sympathizes with her - the fact that the weight of the evidence fails to demonstrate that the Veteran's digestive disorder has caused malnutrition precludes a disability rating of 60 percent or a total disability rating; both of which require a finding of malnutrition.

The Veteran is entitled to a disability rating of 70 percent for anemia from May 1, 2014 to June 21, 2014.  The Veteran's hemoglobin measurements were seven on May 1, 2014 and 6.7 on June 21, 2014.  Furthermore, a private physician found that the Veteran had tachycardia on June 15, 2014 and June 19, 2014.  Taken together the weight of the evidence is sufficient to demonstrate that it is at least as likely as not that the Veteran had a hemoglobin measurement of seven or less and a finding of tachycardia during that period of time.

The Veteran is not entitled to a disability rating in excess of 30 percent for anemia during any other portion of the period on appeal.  The Board notes that the periodically throughout the period on appeal the Veteran has reported shortness of breath, fatigability, headaches, and lightheadedness.  Nevertheless, these symptoms were taken into account when assigning the Veteran her disability rating of 30 percent.  The weight of the evidence is not sufficient to support findings of dyspnea on mild exertion, cardiomegaly, or syncope.  As previously noted, the weight of the evidence is sufficient to demonstrate a finding of tachycardia from May 2014 to June 2014.  Nevertheless, the Board took that finding into account when granting the Veteran a disability rating of 70 percent for that portion of the period on appeal.  The Board notes that the weight of the evidence is sufficient to support a finding of tachycardia in April 2015.  The record indicates, however, that during that period of time the Veteran's hemoglobin measurement was well over 7gm/100ml.  Accordingly, the evidence is not sufficient to grant a disability rating of 70 percent during any portion of the period on appeal other than from May 1, 2014 to June 21, 2014.

The Veteran is not entitled to a total disability rating for anemia, because the weight of the evidence of record indicates that the Veteran has not manifested congestive heart failure, dyspnea at rest, or a hemoglobin measurement of 5gm/100ml or less  during the period on appeal

The Board has also considered whether a temporary total disability rating due to hospitalization or convalescence is appropriate.  38 C.F.R. § 4.29.  Nevertheless, the Board finds that it is not.  With the exception of the Veteran's appendectomy, the record does not indicate that the Veteran was hospitalized for a period greater than one week at any given time, or that the Veteran underwent an extended convalescence.  Regarding the Veteran's appendectomy, the Board finds that the issue of an appendectomy is, to the extent that it is found related to the Veteran's service, a separately ratable issue that must first be adjudicated by the AOJ.




Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The record indicates that the Veteran's symptoms include reduced hemoglobin levels, weakness, fatigability, headaches, lightheadedness, shortness of breath, tachycardia, and moderately-severe ulcerative colitis with frequent exacerbations.  The schedular rating criteria for anemia take into consideration reduced hemoglobin levels, weakness, fatigability, headaches, lightheadedness, shortness of breath, and tachycardia, and the schedular rating criteria for ulcerative colitis takes into consideration varying levels of severity of colitis as well as the frequency of exacerbations or attacks.  

The Board notes that the Veteran's diagnosis of ulcerative colitis was revised to Crohn's disease, and the Board finds that the rating criteria for ulcerative colitis adequately anticipate the Veteran's Crohn's symptoms of record; namely symptoms ranging in severity and exacerbations and attacks ranging in frequency.  

The Board also notes that the Veteran has claimed that her digestive disorder has caused a number of complications including an appendectomy and kidney stones.  The Board finds that, to the extent that the Veteran's claims are meritorious, these are separately ratable conditions anticipated by the schedular rating criteria that necessitate separate claims for secondary service connection rather than an extraschedular rating.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.


ORDER

A disability rating of 70 percent from May 1, 2014 to June 21, 2014 for anemia is granted; subject to the laws and regulations governing the award of monetary benefits.

A disability rating in excess of 30 percent prior to May 1, 2014 and from June 22, 2014 for anemia is denied.

A disability rating in excess of 30 percent for a digestive disorder to include ulcerative colitis and Crohn's disease is denied.


REMAND

The Board has considered whether TDIU has been implicitly raised by the record.  In the Veteran's April 2016 motion to advance the case on the docket the Veteran claimed that she was homeless; seeking temporary housing in homeless shelters and from the good will of acquaintances.  The Veteran indicated that she was employed, but she also claimed that her monthly paycheck was insufficient to make ends meet.  The Veteran has made similar claims in her June 2014 notice of disagreement (NOD) and her April 2015 VA Form 9.  The Veteran also underwent a gastric VA examination in October 2014 and a psychiatric VA examination in February 2016.  Both examiners noted that the Veteran's digestive disorder impacted her ability to work.  

Therefore, the Board finds that the issue of TDIU has been raised by the record, because, although the Veteran has been able to secure and maintain at least some employment, she has alleged that she is unable to secure and maintain substantially gainful employment due to the effects of her service-connected disabilities.  The RO has not evaluated the Veteran for TDIU.  See February 2016 Rating Code Sheet ("[TD]IU is not being put at issue").  Therefore, this matter must be remanded in order to evaluate the Veteran for TDIU.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Evaluate whether the Veteran is entitled to TDIU.  The RO should indicate whether the Veteran is capable of securing and maintaining not only employment but substantially gainful employment.   In making this determination the RO should take note of the Veteran's reports, in her June 2014 NOD, April 2015 VA Form 9, and April 2016 motion to advance the case on the docket, as well as the October 2014 and February 2016 VA examination reports.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


